 



Exhibit 10.3
CARMIKE CINEMAS, INC.
2005 CASH BONUSES FOR THE NAMED EXECUTIVE OFFICERS

          Named Executive Officer   2005 Cash Bonus (1)
 
       
Michael W. Patrick

  $ 667,238 (2)
President, Chief Executive Officer and Chairman of the Board of Directors
       
 
       
Fred W. Van Noy

  $ 92,688  
Senior Vice President and Chief Operating Officer
       
 
       
Martin A. Durant (3)

  $ 76,375  
Senior Vice President — Finance, Treasurer and Chief Financial Officer
       
 
       
Anthony J. Rhead

  $ 88,938  
Senior Vice President — Film and Secretary
       
 
       
Gary F. Krannacker

  $ 51,415  
Vice President of Operations
       

 

(1)   A portion of the 2005 bonus target was tied to the achievement of
specified levels of bonus EBITDA; and a portion of the 2005 bonus target was
tied to non-financial objectives. Based on actual 2005 performance, the 2005
bonuses are less than the target amounts previously disclosed in the Company’s
Form 8-K filed on May 25, 2005.   (2)   The Company previously agreed to pay
Mr. Patrick a bonus in any quarter that it pays a dividend equal to the number
of shares remaining to be issued pursuant to his employment agreement multiplied
by the quarterly dividend per share for such quarter. In 2005, a total of
$364,000 was earned by Mr. Patrick in connection with this dividend-related
bonus and is included in the bonus amount above. The remaining $303,238 of the
2005 bonus amount is based on 2005 actual performance (as described in Note 1
above).   (3)   Mr. Durant’s retirement was effective March 31, 2006.

 